—Appeal from a judgment of the County Court of Otsego County (Scarzafava, J.), rendered April 30, 1998, convicting defendant upon his plea of guilty of the crime of attempted sodomy in the first degree.
Defendant pleaded guilty to the crime of attempted sodomy in the first degree in satisfaction of a multicount indictment charging him with the molestation of several children. Pursuant to his plea agreement, defendant waived his right to appeal and was sentenced to an indeterminate term of 4 to 8 years in prison. Defendant now argues that this sentence was *854harsh and excessive. However, because defendant waived his right to appeal as part of a knowing, voluntary and intelligent plea of guilty, he has failed to preserve this issue for our review (see, People v Buchanan, 236 AD2d 741, lv denied 89 NY2d 1032). Nevertheless, were we to reach this issue, we would find it to be without merit given the heinous nature of his conduct and the fact that defendant received the bargained-for sentence, which was consistent with the relevant statutory requirements and less than the harshest available.
Cardona, P. J., Mikoll, Yesawich Jr., Peters and Spain, JJ., concur. Ordered that the judgment is affirmed.